United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3239
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *     Appeal from the United States
        v.                               *     District Court for the
                                         *     District of South Dakota.
Jill Nikoleit Schaffer, formerly known *           [UNPUBLISHED]
as Jill Nikoleit,                        *
                                         *
              Appellant.                 *
                                    ___________

                            Submitted: April 2, 1998

                                Filed: April 8, 1998
                                    ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

       Jill Nikoleit Schaffer appeals from the district court&s1 grant of summary
judgment in favor of the government on its complaint seeking collection of a federally
insured student loan. After careful review of the record and the parties& submissions,
we conclude that the district court&s grant of summary judgment was proper. See


      1
       The Honorable Lawrence L. Piersol, United States District Judge for the District
of South Dakota.
United States v. Hodges, 999 F.2d 341, 341-42 (8th Cir. 1993) (per curiam).
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-